



COURT OF APPEAL FOR ONTARIO

CITATION: Meady v. Greyhound Canada Transportation Corp.,
    2015 ONCA 6

DATE: 20150108

DOCKET: C55125

Strathy C.J.O., Feldman and Pardu JJ.A.

BETWEEN

Pam Meady, Evelyn Shepherd, Carrie Anne Tapak,
    Dennis Cromarty, Thayne Gilliat, Faye Evans
, Sheldon Christensen, a Minor
    by his Litigation Guardian, Cathy Ducharme,
Anthony Clowes, Tanya Clowes
,
    and Briannah Elizabeth Clowes, Shauna Pauline Clowes, Minors by their
    Litigation Guardian, Tanya Clowes,
Brian Gordon Adams, Michael David Finn,
    Jennifer Esterreicher, Johnathan Theriault
, an infant under the age of
    eighteen years by his Litigation Guardian, Lyne Theriault, and Lyne Theriault

Plaintiffs (
Appellants
)

and

Greyhound Canada Transportation Corp., Constable
    Corey Parrish, Constable Martin Singleton, Her Majesty the Queen in Right of
    Ontario, Albert Arnold Dolph and Shaun Davis

Defendants (Respondents)

Paul J. Pape, David S. Steinberg and Christopher Hacio,
    for the appellants

Owen Smith and Amanda McBride, for the respondents
    Greyhound Canada Transportation Corp. and Albert Arnold Dolph

Roger Horst and Rafal Szymanski, for the respondents Constables
    Corey Parrish and Martin Singleton

Heard: October 27, 2014

On appeal from the judgment of Justice Terrence A.
    Platana of the Superior Court of Justice, dated January 31, 2012, with reasons
    reported at 2012 ONSC 657.

Strathy C.J.O.:


OVERVIEW

[1]

On December 23, 2000, 21-year-old Shaun Davis boarded a Greyhound bus in
    the small northern Ontario town of Ignace and continued his journey east from
    Calgary to spend Christmas with his family in Pictou, Nova Scotia.

[2]

About an hour later, Davis got out of his seat at the front of the bus
    and moved to the stairwell by the door. He ignored the drivers requests that
    he return to his seat. Suddenly, he lunged at the driver and grabbed the
    steering wheel. The bus veered off the road and toppled on its side. One person
    was killed and many of the 32 passengers were injured.

[3]

In this action, a number of passengers sued Greyhound and the bus driver,
    Albert Dolph (the Greyhound respondents) and two OPP officers who had contact
    with Davis before he boarded the bus, and their employer, Her Majesty the Queen
    in Right of Ontario (the OPP respondents). They also sued Davis, who did not
    defend and was noted in default.

[4]

After a trial lasting more than 60 days, the trial judge dismissed the
    action against all defendants, other than Davis.

[5]

The plaintiffs appeal.
[1]
They say the trial judge erred by excluding the evidence of two experts  one a
    specialist in police training and the other an expert in bus safety. They claim
    the police training expert would have established that competent police
    officers, having observed that Davis was delusional, would have used crisis
    management techniques to deter him from boarding the bus. The bus safety
    expert, they say, would have established that a prudent bus driver, knowing
    Davis agitated condition and observing him leave his seat, would have reduced
    his speed. In turn, this may have averted the accident or at least mitigated
    the damage it caused. In addition, they argue the trial judge failed to
    adequately articulate the standard of care applicable to the respondents.

[6]

For the reasons that follow, I would dismiss the appeal. In my view, the
    trial judge properly exercised his gatekeeper function by excluding unnecessary
    expert evidence. On the admissible evidence, he made no error in concluding the
    respondents had not breached the applicable standards of care.

Background

[7]

Davis eastbound bus trip began in Calgary. At Dryden, Ontario, he
    transferred to a bus to Thunder Bay. When that bus stopped at the Tempo Rest
    Stop in Ignace, about 240 km northwest of Thunder Bay, Davis told the driver
    that some passengers had been going through his baggage and were trying to harm
    him. The driver asked an attendant to call police and Cst. Corey Parrish
    arrived to investigate.

[8]

Parrish concluded that no crime had occurred. He believed Davis was displaying
    signs of anxiety and mild paranoia. Otherwise, he seemed calm, well-spoken,
    well-mannered and quite rational. Davis told Parrish that he wanted to continue
    his journey on the next bus and the driver endorsed his ticket to allow him to do
    so.

[9]

Davis then told Parrish he did not want to stay at the Tempo to wait for
    the next bus. Parrish agreed to take him to another local coffee shop, the
    Voyageur.

[10]

Parrish
    asked Davis whether he had consumed any alcohol or drugs. Davis replied he had
    not, but said he was taking prescription medicine for attention deficit
    disorder.
[2]


[11]

Parrish
    requested a CPIC search, which disclosed nothing of concern.

[12]

Later
    that afternoon, Davis called a cab to come to the Voyageur to take him back to
    the Tempo. He complained that people were after him. The cab driver spotted a
    parked police car and pulled over so Davis could report his concerns. Parrish
    was in the police car and asked Davis whether he wanted to see a doctor. Davis
    declined, saying he simply wanted to go home.

[13]

Davis
    later called police from the Tempo and spoke to the respondent Cst. Martin Singleton.
    He said he wanted police to come to the Tempo because people were going to beat
    him up. Singleton was aware of Parrishs prior involvement with Davis. Parrish and
    Singleton headed to the Tempo together. Their arrival coincided with the
    arrival of the next bus. Davis told them the people who were going to beat him
    up had left. He asked Parrish if he would wait around until he boarded the bus.

[14]

Parrish
    spoke to the bus driver, the respondent Dolph, and told him that Davis was
    suffering from mild paranoia, but had displayed no signs of violence and was
    not a threat to anyone. Meanwhile, Singleton spoke to Davis in the Tempo
    parking lot. Davis showed Singleton his ADD medication, but Singleton did not
    make inquiries about it. Singleton observed that Davis was calm and happy to be
    going home.

[15]

Dolph
    allowed Davis to board and he was seated in the front seat, where Dolph could
    keep an eye on him and could speak to him if he became anxious. Parrish had advised
    passengers sitting nearby to avoid contact with Davis.

[16]

About
    50 minutes after the bus left Ignace, Davis got out of his seat and told Dolph that
    some people on the bus wanted to hurt him. Dolph assured him that everything
    would be all right and Davis returned to his seat. A few minutes later, Davis again
    left his seat and stood in the stairwell at the front of the bus. Dolph again asked
    Davis to return to his seat, but Davis did not comply. This did not particularly
    concern Dolph, as he had previously allowed passengers to stand in the
    stairwell and he did not think Davis posed any threat.

[17]

At
    one point, Dolph reduced the speed of the bus, prompting Davis to tell him not
    to stop. In any case, there was no safe place to stop on the highway as the
    shoulder was too narrow. Dolph resumed the speed at which he had been driving.

[18]

Moments
    later, Davis jumped up and grabbed the steering wheel, forcing the bus across
    the highway and into the ditch.

PROCEEDINgs below

The Trial and Exclusion of Expert Evidence

[19]

The
    trial began in 2010, ten years after the accident. The respondents acknowledged
    they owed the appellants a duty of care. The issues were the standard of care,
    whether the respondents had met that standard and, if not, whether the breach was
    causative of the appellants damages.

[20]

The trial judge heard 65 days of evidence from 83 witnesses.
    During the trial, he refused to admit the expert evidence of two witnesses
    tendered by the appellants. These rulings are at issue in this appeal.

[21]

The first proposed expert was Steven Summerville, a retired
    Toronto police officer with extensive experience in use-of-force principles.
    The appellants wanted to rely on his opinion that Parrish and Singleton failed
    to meet the standard of care of a reasonable and prudent police officer by
    failing to follow standard police practices  specifically in relation to
    detention under s. 17 of the
Mental Health Act
, R.S.O. 1990, c. M.7,
and the common law
    doctrine of investigative detention.

[22]

The trial judge held that Summerville had no expertise in
    training police officers on these subjects and was therefore not qualified to
    give expert evidence about them.

[23]

He
    acknowledged that expert evidence concerning the standard of care of a
    professional, such as a police officer, may be required in some cases. However,
    he concluded that he did not require expert evidence in this case to determine
    the standard of care of a competent police officer or to determine whether the
    OPP respondents properly exercised their use-of-force or investigative
    detention powers. He referred to the observations of the British Columbia Court
    of Appeal in
Burbank v. B. (R.T.),
2007 BCCA 215, 279 D.L.R. (4th)
    373, at para. 79, leave to appeal to S.C.C. refused, [2007] S.C.C.A. No. 316, to
    the effect that expert evidence concerning police training and practices is not
    required where the issue falls within the understanding or experience of the
    trier of fact. He observed that police policies and procedures could be adduced
    in evidence and that the officers could be cross-examined on their compliance.

[24]

The
    second proposed expert was Arthur Atkinson, a transportation safety consultant,
    who had experience as an accident investigator and in drafting policies and
    standards for training bus operators. The trial judge found that although his
    opinion was relevant, it was not necessary. He did not need expert evidence to
    determine what the driver knew or ought to have known regarding his duties as
    an operator. Nor did he need expert evidence to determine the appropriate speed
    of the bus in relation to the road conditions, the steps that Dolph should have
    taken when Davis came to the front of the bus, how he ought to have reacted to
    Davis grabbing the wheel, or what other steps he ought to have taken to avoid
    the accident.

[25]

In addition, the trial judge found, Atkinsons opinion
    should be excluded because he expressed an opinion on the ultimate issue 
    specifically stating, It is my opinion that Mr. Dolph was negligent in the
    operation of his passenger carrying bus.

The Trial Judgment

[26]

The
    trial judge released extensive reasons, nearly 600 paragraphs in length,
    dealing with both liability and damages. He dismissed the action against both
    groups of respondents.

[27]

He
    found the appellants failed to establish that a police officer in the position
    of Singleton and Parrish, exercising reasonable care and diligence, would have
    prevented Davis from boarding the bus. He rejected the argument that the officers
    should have detained Davis either under s. 17 of the
Mental Health Act
or using their powers of investigative detention. He also rejected the
    allegation that the OPP did not adequately train the officers to respond to people
    with mental illness.

[28]

The
    trial judge also found the appellants had not established that Dolph failed to
    exercise reasonable care and skill in the operation of the bus or that
    Greyhound had failed to properly train him. Dolph had no reason to anticipate
    that Davis would act as he did. He could not have prevented Davis from
    approaching the front of the bus, could not have pulled over to the side of the
    highway, and his decision to continue driving to Upsala (which was only a few
    minutes away) was reasonable in the circumstances.

ISSUES

[29]

The
    appellants raise three issues on appeal:

1)

Did
    the trial judge err in excluding Summervilles expert evidence?

2)

Did
    the trial judge err in excluding Atkinsons expert evidence?

3)

Did
    the trial judge err in failing to articulate the standard of care for each respondent?

Discussion

[30]

The
    appellants first two grounds of appeal raise common issues concerning the
    trial judges approach to the admissibility of expert evidence and, in
    particular, the necessity criterion. I will address the principles governing these
    grounds together and then apply those principles to the arguments respecting
    each proposed expert witness. I will then address the appellants third ground
    of appeal concerning the trial judges articulation of the applicable standard
    of care for each respondent.

Principles Governing the Admissibility of Expert Evidence

[31]

In
    considering the admissibility of the expert evidence, the trial judge correctly
    identified the test in
R. v. Mohan,
[1994] 2 S.C.R. 9, as explained by
    this court in
R. v. Abbey
, 2009 ONCA 624, 97 O.R. (3d) 330, leave to
    appeal to S.C.C. refused, [2010] S.C.C.A. No. 125. The test has four
    requirements: (a) the evidence must be relevant; (b) it must be necessary to
    assist the trier of fact; (c) it must not be subject to an exclusionary rule;
    and (d) the expert must be properly qualified.

[32]

The
    issue on this appeal is the second requirement  the necessity of the evidence
    to assist the trier of fact. In
Mohan
, at p. 23, the Supreme Court
    explained that necessary evidence must be outside the knowledge and experience
    of the trier of fact:

This pre-condition is often expressed in terms as to whether
    the evidence would be helpful to the trier of fact. The word "helpful"
    is not quite appropriate and sets too low a standard. However, I would not
    judge necessity by too strict a standard. What is required is that the opinion
    be necessary in the sense that it provide information "which is likely to
    be outside the experience and knowledge of a judge or jury": as quoted by
    Dickson J. in
R. v. Abbey
,[1982] 2 S.C.R. 24]. As stated by Dickson
    J., the evidence must be necessary to enable the trier of fact to appreciate
    the matters in issue due to their technical nature. In
Kelliher (Village
    of) v. Smith
,
[1931] S.C.R. 672
,
    at p. 684, this Court, quoting from
Beven on Negligence
(4th ed.
    1928), at p. 141, stated that in order for expert evidence to be admissible,
    "[t]he subject-matter of the inquiry must be such that ordinary people are
    unlikely to form a correct judgment about it, if unassisted by persons with
    special knowledge".

[33]

The
    application of the necessity criterion asks whether the trier is able to form a
    correct judgment about the issue without the assistance of persons with special
    knowledge.

[34]

The
    general standard of care of a professional, such as a police officer, is a
    question of law, but the content of the standard of care in a particular case
    is a question of fact. As such, the content of the standard will generally
    require expert evidence:
Krawchuk v. Scherbak
, 2011 ONCA 352, 106 O.R.
    (3d) 598, at para. 125, 133, leave to appeal to S.C.C. refused, [2011] S.C.C.A.
    No. 319.

[35]

This
    is, however, subject to the exception for nontechnical matters or those of
    which an ordinary person may be expected to have knowledge:
Krawchuk
,

at para. 133, referring to
Zink v. Adrian
(2005), 2005 BCCA 93, 37 B.C.L.R. (4th) 389, at para. 44.

[36]

The
    trial judge invoked this exception in refusing to admit the expert evidence. He
    quoted the British Columbia Court of Appeal in
Burbank
, above, at
    para. 79:

Expert evidence would only be necessary (and therefore
    admissible) to establish the standard of care in a negligence case of this kind
    if the conduct in question gave rise to considerations beyond common
    understanding. Evidence that need not invariably be expert evidence might be
    adduced to prove the training police officers are given, or to explain police
    practice, or where needed to interpret and explain the application of
    requirements contained in legislation or policy with which the trier of fact is
    unlikely to be familiar. These are just examples of the kind of evidence that
    where needed might go toward assisting the court in establishing the standard
    of care. But unless the nature of the inquiry into the conduct of a police
    officer is actually beyond the common understanding or experience of judge or
    jury, evidence of the standard of care, particularly expert opinion, is not
    required and should not be admitted. It is not otherwise necessary to adduce
    evidence that a police officer failed to meet the standard of care of a
    competent police officer.

[37]

There
    has been growing recognition of the responsibility of the trial judge to
    exercise a more robust gatekeeper role in the admission of expert evidence 
    see: Lisa Dufraimont, New Challenges for the Gatekeeper: The Evolving Law on
    Expert Evidence in Criminal Cases (2012) 58 C.L.Q. 531; and
Report of the
    Inquiry into Pediatric Forensic Pathology in Ontario
(Toronto: Queens
    Printer for Ontario, 2008), vol. 3, c. 18: Role of the Court. This
    observation holds true for both civil and criminal contexts. Although much of
    the discussion has focused on increasing scrutiny of threshold reliability at
    the gatekeeper stage, it is equally important to ensure the evidence is
    genuinely necessary.

[38]

There
    are compelling rationales underlying this approach. Unnecessary expert evidence
    distracts the trier of fact from the issues at hand, complicates the
    proceeding, prolongs the trial and increases the cost of litigation. In
Masterpiece
    Inc. v. Alavida Lifestyles Inc.,
2011 SCC 27, [2011] 2 S.C.R. 387,
    Rothstein J. stated at para. 77:

If a trial judge concludes that proposed expert evidence is
    unnecessary or irrelevant or will distract from the issues to be decided, he or
    she should disallow such evidence from being introduced.

[39]

In
    a similar vein, Moldaver J.A. (as he was then) stated in
Johnson v. Milton
    (Town)
, 2008 ONCA 440, 91 O.R. (3d) 190, at para. 48:

Trial judges should do their best to perform the gatekeeper
    function they have been assigned, if for no other reason than trial economy.
    Permitting experts to give evidence on matters that are commonplace or for
    which they have no special skill, knowledge or training wastes both time and
    resources and adds stress to an already overburdened justice system. It is also
    legally incorrect.

[40]

As
    Doherty J.A. observed in 2009 in
Abbey
,

at paras. 93-95, in assessing whether the
    evidence is necessary to the proper adjudication of the facts, the trial judge
    conducts a cost-benefit analysis  whether the benefits of admission are
    sufficiently strong to outweigh the associated costs. This is part of the
    judges gatekeeper function and involves an exercise of discretion. It is an
    analysis that does not necessarily admit of a yes or no answer:
Abbey
,
    at para. 79.

[41]

In
    one of his rulings, the trial judge referred to Bryant, Lederman and Fuerst,
The
    Law of Evidence in Canada,
3rd
ed. (Markham: LexisNexis, 2009) at pp. 799-800, where the authors observe that
    there is no bright line to determine whether the subject matter of expert
    evidence falls within the normal experience of a particular trier of fact. The
    authors quote the judgment of this court in
R. v. D.S.F.
(1999)
, 43 O.R. (3d) 609 (C.A.), in which
    OConnor J.A. observed, at p. 625 :

There is no exact way to draw the
    line between what is within the normal experience of a judge or a jury and what
    is not. The normal experiences of different triers of fact may differ. Over time
    the subject matters that come within the normal experiences of judges and
    juries may change. The normal experiences of those in one community may differ
    from those in other communities. In the end, the court in each case will be
    required to exercise its best judgment in deciding whether a particular subject
    matter is or is not within the normal experience of the trier of fact.

[42]

For
    these reasons, deference is owed to the exercise of the trial judges
    gatekeeper function in excluding unnecessary evidence. The trial judge is best
    equipped to appreciate the issues in the context of the evidence as it unfolds
    and to determine the extent to which, if at all, expert evidence is required to
    assist the trier of fact in the disposition of the issues:
R. v. D.D.
,

2000 SCC 43, [2000] 2 S.C.R. 275,
at paras. 12-13.

[43]

The
    tragic events in this case unfolded in a small northern community situated on
    the highway between Kenora and Thunder Bay and on a bus serving that and
    similar communities. The key issues involved the standard of care to be
    observed by police officers and by a bus driver operating in those communities.
    In my view, the trial judge was uniquely positioned to decide whether he needed
    expert evidence to determine those standards of care and his rulings attract
    deference.

Ground #1: Admissibility of Summervilles Expert Evidence

[44]

The
    appellants acknowledge that the trial judge was entitled to reject many of
    their allegations against the OPP respondents.

[45]

They
    appellants do not dispute his conclusion that the police officers did not have
    grounds to detain Davis, either under the
Mental Health Act
or on the
    basis of investigative detention. Nor do they challenge his ruling that
    Summerville was not qualified to give expert evidence on these issues. Instead,
    they say that Summerville should have been permitted to give evidence on police
    crisis management techniques. They say that, had the officers made an
    appropriate investigation, they would have realized that Davis posed a risk if
    permitted to board the bus. Knowing that, they ought to have used crisis
    management techniques to persuade him not to board the bus. The appellants say
    the exclusion of Summervilles evidence deprived them of the opportunity to
    establish the standard of care of a reasonably prudent police officer using
    crisis management techniques and to show that the OPP respondents did not meet
    that standard.

[46]

In
    my view, the trial judge made no error in excluding Summervilles evidence. On
    the contrary, he properly exercised his gatekeeper role by excluding unnecessary
    evidence.

[47]

The
    exercise of police powers of investigation, arrest and detention and police
    interactions with the public falling short of coercion, are part of the daily diet
    of judges of the Superior Court. Technical knowledge or expertise was not
    required to determine whether the OPP officers properly investigated Davis, and
    whether they should have restrained him, diverted him or otherwise persuaded
    him not to board the bus. The police training materials were in evidence and
    were used to cross-examine the OPP respondents. The trial judge did not require
    expert evidence to understand them.

[48]

In
    considering this ground of appeal in relation to the OPP respondents, context
    is all-important. The thrust of the complaint at trial, and of the proposed
    expert evidence, was the allegation that the officers should have apprehended
    Davis pursuant to s. 17 of the
Mental Health Act
, or that they should
    have detained him using their powers of investigative detention. These
    allegations have not been pursued on appeal. The only live issue on appeal is
    whether crisis management, or verbal judo as described by the putative
    expert, should have been employed.

[49]

However,
    Summervilles report had only this to say on the subject of crisis management:

Police training documentation indicates that the involved
    officers had received training in crisis management and effective
    communications strategies respecting persons displaying signs of mental
    illness or impairment. I saw nothing in any of the provided material to suggest
    that the involved officers attempted to apply this training.

[50]

The
    training documentation to which Summerville referred was before the trial
    judge. It has not been established that he required expert advice to understand
    or apply the standards set out in those materials or to assess whether the
    officers had properly applied their training.

[51]

In
    examining the allegations against the OPP respondents, it is also important to
    keep in mind, as the trial judge clearly did, that Parrish had the opportunity
    to observe Davis, at close hand, on three separate occasions over the course of
    the afternoon, lasting in total about 45 minutes. While he considered that
    Davis was displaying mild paranoia, he observed him to be calm, well-mannered
    and well-spoken, and he did not regard him as a threat to anyone. He was
    clearly solicitous of Davis well-being and was at pains to ensure that he
    would be comfortable on the next stage of his journey.

[52]

Parrishs
    observations were consistent with the evidence of witnesses at the Tempo, who
    described Davis as calm, articulate, mild, relaxed and a sweet lost
    scared boy. While he showed signs of agitation, anxiety and delusions, no one expressed
    concern that he might harm himself or others. The trial judge accepted this
    evidence.

[53]

The
    trial judge was plainly aware that the onus was on the appellants to establish
    the applicable standard of care, the breach of that standard and that the
    breach was causative of the appellants damages. He considered and rejected
    each one of the appellants complaints that the OPP respondents failed to meet
    the standard of care. He found, among other things:

·

there were no grounds to detain Davis under s. 17 of the
Mental
    Health Act
;

·

the doctrine of investigative detention was not applicable;

·

in view of Daviss demeanour, it was not necessary that the
    officers make inquiries of his family and friends or of his doctor concerning
    his mental state or his medication;

·

there was no evidence the officers failed to provide Dolph with
    appropriate information, misled him about Davis condition or pressured him to
    allow Davis on the bus; and

·

there was nothing the officers knew or ought to have known that
    triggered an obligation to stop Davis from exercising his lawful right to board
    the bus.

[54]

It
    was open to the trial judge to conclude that expert evidence was unnecessary
    for him to decide these issues and his findings were well-supported by the record.
    As a result, I would reject this ground of appeal.

Ground #2: Admissibility of Atkinsons Expert Evidence

[55]

As
    with their first ground, the appellants have also abandoned many of the
    allegations advanced at trial against the Greyhound respondents.

[56]

The
    appellants assert, however, that the trial judge failed to come to grips with
    their complaint that the bus was travelling too fast, and that Dolph should
    have slowed down significantly after Davis left his seat. They say the trial
    judge improperly excluded Atkinsons expert evidence, which would have enabled
    such findings to be made.

[57]

In
    my view, the trial judge reasonably concluded that expert evidence was
    unnecessary to resolve the allegations of negligence against the Greyhound respondents.

[58]

These
    allegations related to Dolphs response to Davis leaving his seat and coming to
    the front of the bus and Dolphs operation of the bus thereafter. These and
    similar issues are frequently decided in motor vehicle negligence cases without
    the assistance of expert evidence. As the record developed at trial, there was
    ample evidence of Greyhounds practices and procedures and Dolph was
    cross-examined at length concerning his compliance with them. The trial judge
    considered all of the breaches of the standard of care alleged by the
    appellants against the Greyhound respondents.

[59]

The
    trial judge found:

·

Dolph was not negligent in permitting Davis to board the bus in
    light of his own observations of Davis and the information he received from
    police;

·

Dolphs decision to allow Davis to remain standing in the
    stairwell was reasonable in the circumstances; and

·

it would not have been reasonable to pull the bus over to the
    side of the road, as suggested by one of the appellants experts, because the condition
    of the shoulders were unknown, it could have escalated Davis anxiety and
    Upsala was only a few minutes away.

[60]

The
    trial judge noted there was conflicting evidence on the speed of the bus. The
    appellants had submitted that Dolph was traveling at least 100 km per hour.
    Dolph insisted he was driving at the 90 km per hour speed limit. There was
    evidence that his speed was the same as other commercial drivers on the highway
    at the time.

[61]

The
    appellants are critical of the trial judges observation that there was no evidence
    the crash could have been avoided or the appellants injuries would have been
    less serious had the speed been lower. They say the exclusion of Atkinsons
    evidence deprived them of the opportunity to prove that excessive speed
    aggravated their injuries.

[62]

The
    trial judge was clearly not persuaded that the speed of the bus was
    unreasonable in the circumstances. It was therefore unnecessary to consider
    whether the accident could have been avoided or the injuries reduced at a lower
    speed.

[63]

The
    trial judge found there was nothing Dolph knew or ought to have known that
    should have caused him to change the way he was driving the bus. This conclusion
    was available to him on the extensive evidence he heard. It was also open to
    him to conclude he could decide this issue without expert evidence. Therefore,
    I would reject this ground of appeal.

Ground #3: Articulation of the Standard of Care

[64]

I
    do not accept the appellants submission that the trial judge failed to
    articulate the content of the applicable standards of care.

[65]

Having
    found the standard of care applicable to Dolph was that of a reasonable bus
    driver in like circumstances, he said he was required to ask whether the bus
    driver used all due, proper and reasonable care and skill in the circumstances
     referring to
Day v. Toronto Transportation Commission
, [1940] S.C.R. 433,
at p. 441 and
Rances
    v. Scaplen
, 2008 ABQB 708, 462 A.R. 1,
at para. 349.

[66]

He
    then proceeded to examine each element of the standard of care put forward by
    the appellants, including those based on Greyhounds training materials and on other
    expert evidence adduced by the appellants. He concluded that Dolphs conduct
    met the standard of care in each respect.

[67]

Similarly,
    the trial judge concluded that the standard of care applicable to the OPP respondents
    was that of the reasonable officer in like circumstances and the officer
    must live up to the accepted standards of professional conduct to the extent that
    it is reasonable to do so in the circumstances  referring to
Hill v.
    Hamilton-Wentworth Regional Police Services Board
, 2007 SCC 41, [2007] 3 S.C.R. 129,
at
    para 70. He noted that an error in judgment would amount to negligence only if
    the error would not have been made by a reasonably competent professional with
    the same skill as the officer in question who acted with ordinary care.

[68]

Again,
    the trial judge considered every aspect of the content of the standard of care
    put forward by the appellants, based on the evidence adduced by the parties. He
    concluded there had been no breach of the standard of care by the OPP
    respondents.

[69]

The
    onus was on the appellants to adduce evidence of the content of the standard of
    care. They did so. The trial judge correctly identified the standard of care
    applicable to each defendant and applied it to the circumstances of the case.
    He was not required to make broad pronouncements on the content of the duty of
    care of police officers or bus drivers. He was entitled to find, as he did,
    that the respondents conduct did not fall below the standards identified by
    the appellants.

DISPOSITION

[70]

For
    these reasons, I would dismiss the appeal, with costs. If not agreed upon, costs
    should be addressed by written submissions, not exceeding three pages, excluding
    the costs outline.

G.R. Strathy C.J.O.

I agree K. Feldman
    J.A.

I agree G. Pardu
    J.A.

Released: January 08, 2015





[1]
The appeal was bifurcated by order of this court and the issue of damages is
    not before us.



[2]
The trial judge found there was no proven link between Daviss ADD medicine and
    his violent behaviour on the bus. The appellants acknowledge the evidence does
    not support a contrary finding.


